DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  Claims 2 and 12 claim the same subject matter, the functional composition further comprising one or both of a (ii) lubricant and (iii) tinting material.  Either claim 2 or 12 should be cancelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “alkyl carboxylate salts such as sodium decanoate”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent Application No. 2012/0225228) in view of Misevich et al. (US Patent No. 4,931,356).
Regarding claims 1, 10, 14 and 16, Barth et al. teach a functional composition formulation that is an aqueous dispersion (page 1, paragraphs [0009]-[0011]) having from 5% up to 40% solids which reads on Applicant’s claimed range of at least 1% solids and up to and including 15% solids (page 2, paragraph [0020]) and comprises a water-soluble or water-dispersible organic polymeric binder having a glass transition temperature (Tg) below 25°C (1%) (page 1, paragraphs [0011], [0014]); a thickener (page 3, paragraph [0028]) and a coating aid having a hydrophilic-lipophilic balance number of at least 5 (page 3, paragraph [0025]).
Barth et al. fail to teach wherein the formulation comprises hollow glass particles.  However, Misevich et al. teach a functional composition comprising hollow glass particles (col. 1, lines 20-35).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow glass particles of Misevich et al. into the formulation of Barth et al. in order to provide an improved sheet of material which deforms to a shape (Misevich et al., col. 1, lines 15-25).
Barth et al. and Misevich et al. do not disclose wherein the weight ratio of the (i) hollow glass particles to the (iv) water-soluble or water-dispersible organic polymeric binder is at least 10:1 to and including 1:5.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in weight ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 
Regarding claims 2 and 12, Barth et al. teach wherein the formulation further comprises a lubricant (page 1, paragraphs [0009]-[0011]).
Regarding claim 3, Barth et al. fail to teach wherein the (i) hollow glass particles are present in an amount of at least 0.25 weight% and up to and including 20 weight%, based on the total weight of the functional composition formulation.  However, Misevich et al. teach a functional composition comprising hollow glass particles (col. 1, lines 20-35).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow glass particles of Misevich et al. into the formulation of Barth et al. in order to provide an improved sheet of material which deforms to a shape (Misevich et al., col. 1, lines 15-25).
Misevich et al. do not disclose wherein the (i) hollow glass particles are present in an amount of at least 0.25 weight% and up to and including 20 weight%, based on the total weight of the functional composition formulation.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of 
Regarding claim 4, Barth et al. fail to teach wherein the hollow glass particles have an average particle size of at least 5 µm and up to and including 100 µm.  However, Misevich et al. teach a functional composition comprising hollow glass particles (col. 1, lines 20-35), wherein the hollow glass particles have an diameter of less than 100 microns which reads on Applicant’s claimed range of at least 5 µm and up to and including 100 µm (col. 2, lines 40-45).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow glass particles of Misevich et al. into the formulation of Barth et al. in order to provide an improved sheet of material which deforms to a shape (Misevich et al., col. 1, lines 15-25).
Regarding claim 5, Barth et al. fail to teach wherein the hollow glass particles have an average particle size of at least 20 µm and up to and including 60 µm and are present in an amount of at least 0.5 weight% and up to and including 10 weight%, based on the total weight of the functional composition formulation.  However, Misevich et al. teach a functional composition comprising hollow glass particles (col. 1, lines 20-35), wherein the hollow glass particles have a diameter of less than 100 microns which reads on Applicant’s claimed range of at least 20 µm and up to an including 60 µm (col. 2, lines 40-45).  
Misevich do not disclose wherein the hollow glass particles are present in an amount of at least 0.5 weight% and up to and including 10 weight%, based on the total weight of the functional composition formulation.  However, where in the general 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow glass particles of Misevich et al. into the formulation of Barth et al. in order to provide an improved sheet of material which deforms to a shape (Misevich et al., col. 1, lines 15-25).
Regarding claim 6, Barth et al. fail to teach wherein the hollow glass particles have an average particle size of at least 20 µm and up to and including 40 µm.  However, Misevich et al. teach a functional composition comprising hollow glass particles (col. 1, lines 20-35), wherein the hollow glass particles have a diameter of less than 100 microns which reads on Applicant’s claimed range of at least 20 µm and up to an including 40 µm (col. 2, lines 40-45).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow glass particles of Misevich et al. into the formulation of Barth et al. in order to provide an improved sheet of material which deforms to a shape (Misevich et al., col. 1, lines 15-25).
Regarding claim 7, Barth et al. fail to teach wherein the hollow glass particles have a density at least 0.1 g/cc and up to and including 0.7 g/cc.  However, Misevich et al. teach a functional composition comprising hollow glass particles (col. 1, lines 20-35), 
Misevich do not disclose wherein the hollow glass particles have a density at least 0.1 g/cc and up to and including 0.7 g/cc.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in density involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the density of the hollow glass particles in order to provide an improved sheet of material which deforms to a shape (Misevich et al., col. 1, lines 15-25).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow glass particles of Misevich et al. into the formulation of Barth et al. in order to provide an improved sheet of material which deforms to a shape (Misevich et al., col. 1, lines 15-25).
Regarding claim 8, Barth et al. teach wherein the water-soluble or water-dispersible organic polymeric binder is an acrylic polymer or a polyurethane (page 1, paragraph [0014]).
Regarding claim 13, Barth et al. teach wherein the lubricant is a fluoropolymer (page 1, paragraph [0012]).
Regarding claim 15, Barth et al. teach wherein the coating aid is present in an amount of up to 5% by weight which reads on Applicant’s claimed range of at least 0.01 weight% and up to and including 5 weight% based on the total weight of the functional composition formulation (page 3, paragraph [0026]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent Application No. 2012/0225228) in view of Misevich et al. (US Patent No. 4,931,356), in further view of Steidl et al. (US Patent Application No. 2004/0192835).
Barth et al. and Misevich et al. are relied upon as disclosed above.
Regarding claim 9, Barth et al. fail to teach wherein the water-soluble or water-dispersible organic polymeric binder is a fluorinated polyurethane.  However, Steidl et al. teach a functional composition formulation that is an aqueous dispersion comprising fluorinated polyurethane (page 1, paragraph [0001], page 2, paragraph [0019]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fluorinated polyurethane of Steidl et al. in the formulation of Barth et al. in order to provide an antisoiling coating having improved material properties and application properties taking into account environmental, economic, and physiological factors (Steidl et al., page 2, paragraph [0018]).

Claims 11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent Application No. 2012/0225228) in view of Misevich et al. (US Patent No. 4,931,356), in further view of Kano et al. (US Patent Application No. 2010/0282358).
Barth et al. and Misevich et al. are relied upon as disclosed above.
Regarding claim 11, Barth et al. fail to teach wherein the thickener is alginin, guar gum, locust bean gum, xanthan gum, acrylic polymers that are alkali swellable, agar, carboxymethyl cellulose, pectin, or carrageenan.  However, Kano et al. teach a functional formulation composition (page 1, paragraph [0001]) comprising a water 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the thickener of Kano et al. in the formulation of Barth et al. in order to have a viscosity increasing effect (Steidl et al., page 5, paragraph [0056]).
Regarding claims 17, 19 and 20, Barth et al. teach an aqueous dispersion (page 1, paragraphs [0009]-[0011]) having from 5% up to 40% solids which reads on Applicant’s claimed range of at least 1% solids and up to and including 15% solids (page 2, paragraph [0020]) and comprises a water-soluble or water-dispersible organic polymeric binder having a glass transition temperature (Tg) below 25°C (page 1, paragraphs [0011], [0014]); a thickener (page 3, paragraph [0028]) and that is an acrylic polymer (page 1, paragraph [0014]) and a coating aid having a hydrophilic-lipophilic balance number of at least 5 and is a non-ionic organo-modified trisiloxane surfactant (page 2, paragraph [0021], page 3, paragraphs [0024], [0025]), wherein the coating aid is present in an amount of up to 5% by weight which reads on Applicant’s claimed range of at least 0.01 weight% and up to and including 5 weight% (page 3, paragraph [0026]).
Barth et al. fail to teach wherein the formulation comprises hollow glass particles.  However, Misevich et al. teach a functional composition comprising hollow glass particles (col. 1, lines 20-35).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow glass particles of 
Barth et al. and Misevich et al. do not disclose wherein the weight ratio of the (i) hollow glass particles to the (iv) water-soluble or water-dispersible organic polymeric binder is at least 10:1 to and including 1:5.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in weight ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the weight ratio of the (i) hollow glass particles to the (iv) water-soluble or water-dispersible organic polymeric binder in order to enhance adhesion (Barth et al., page 1, paragraph [0014]) and to provide an improved sheet of material which deforms to a shape (Misevich et al., col. 1, lines 15-25).
Barth et al. fail to teach wherein a thickener selected from the group consisting of alginin, guar gum, locust bean gum, xanthan gum, acrylic polymers that are alkali swellable, agar, carboxymethyl cellulose, pectin, carrageenan, and a combination of two or more of these materials, which thickener is present in an amount of at least 0.001 weight% and up to and including 10 weight%.  However, Kano et al. teach an aqueous dispersion (page 5, paragraph [0057]) comprising a water soluble or water dispersible organic polymeric binder (page 2, paragraph [0018]) and a thickener (page 1, paragraph [0009]), wherein the thickener is xanthan gum or carrageenan (page 5, paragraph [0056]), which thickener is present in an amount of 30% by mass or less which reads on Applicant’s claimed range of at least 0.001 weight% and up to and including 10 weight% (page 5, paragraph [0056]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the thickener of Kano et al. in the dispersion of Barth et al. in order to have a viscosity increasing effect (Steidl et al., page 5, paragraph [0056]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US Patent Application No. 2012/0225228) in view of Misevich et al. (US Patent No. 4,931,356) and Kano et al. (US Patent Application No. 2010/0282358), in further view of Steidl et al. (US Patent Application No. 2004/0192835).
Barth et al., Misevich et al. and Kano et al. are relied upon as disclosed above.
Regarding claim 18, Barth et al. fail to teach wherein the water-soluble or water-dispersible organic polymeric binder is copolymer derived from n-butyl acrylate, ethyl acrylate, and N-methylol acrylamide, or it is a fluorinated polyurethane, or it is a combination of both the copolymer and the fluorinated polyurethane.  However, Steidl et al. teach an aqueous dispersion comprising fluorinated polyurethane (page 1, paragraph [0001], page 2, paragraph [0019]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fluorinated polyurethane of Steidl et al. in the dispersion of Barth et al. in order to provide an antisoiling coating having improved material properties and application properties taking into account environmental, economic, and physiological factors (Steidl et al., page 2, paragraph [0018]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/5/2021